Citation Nr: 0107562	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a compensable evaluation for residuals of 
shrapnel wounds to the legs.

3.  Entitlement to service connection for hypertension due to 
nicotine dependence.

4.  Entitlement to service connection for residuals of spinal 
meningitis.

5.  Entitlement to service connection for emphysema due to 
nicotine dependence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in light of the recently enacted Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C. § 5103A) (VCAA) and other 
procedural considerations (the need to adjudicate the issue 
of entitlement to service connection for hypertension as 
secondary to service-connected PTSD), the Board is required 
to remand the issues of entitlement to service connection for 
hypertension and emphysema due to nicotine dependence and 
residuals of spinal meningitis.  The Board does, however, 
find that the issues of entitlement to increased ratings for 
shrapnel wounds to the legs and for PTSD are sufficiently 
developed under the VCAA, and therefore ready for current 
appellate consideration.  The Board further notes that since 
the veteran filed notice of disagreements as to the ratings 
assigned by the rating decisions that originally granted 
service connection for shrapnel wounds to the legs and PTSD, 
the Board must consider entitlement to an increased rating 
from the effective date of service connection.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Finally, the Board's review of the results from the January 
1999 VA medical examination reflects a diagnosis that 
included a disfiguring facial scar as a residual of a 
shrapnel wound, and there is no record of the veteran making 
a claim for service connection for such a scar or any 
adjudication of entitlement to service connection for a 
shrapnel wound scar other than associated with the legs and 
lower back.  Consequently, such a claim is not currently 
before the Board, and should the veteran wish to make a claim 
for service connection for his facial scar, he should file a 
formal claim for this purpose with the regional office (RO).


FINDINGS OF FACT

1.  The residuals of shrapnel wounds to the legs are 
manifested by symptoms that do not more nearly approximate 
moderate disability to either Muscle Group XI or XII, or 
demonstrate limitation of function, painful and tender scars, 
or poorly nourished scars with repeated ulceration.  

2.  PTSD is manifested by symptoms that more nearly 
approximate occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, but not 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding  
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for residuals 
of shrapnel wounds to the legs are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.54, 4.55, 4.56, 4.73, Diagnostic Codes 5311, 5312, 
4.118, Diagnostic Codes 7803, 7804, and 7805 (2000).

2.  The schedular criteria for an evaluation of 30 percent, 
but not higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.130 Diagnostic Codes 
9400 and 9411 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to a Compensable Evaluation for Residuals of 
Shrapnel Wounds to the Legs

Background

The Board notes that the claim has been adequately developed 
pursuant to the VCAA. 

Disability evaluations are determined by the application of a 
schedular rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The rating schedule recognizes that a veteran's disability 
evaluation may require reratings in accordance with changes 
in his condition.  It is thus essential, in evaluating a 
disability, that it be viewed in relation to its history.  38 
C.F.R. § 4.1.

A review of the history of this disability shows that the 
veteran was originally granted service connection for 
residuals of shrapnel wounds to the legs, evaluated as 
noncompensable, in a rating decision of February 1999, based 
on the veteran's Form DD 214, which noted the veteran's 
receipt of shrapnel wounds to the legs in service.  There 
were no service medical records available for consideration. 

Department of Veterans Affairs (VA) medical examination in 
October 1998 noted that veteran's history of shrapnel wounds 
to the legs for which he spent 89 days in the hospital.  
Since service, the veteran noted that there had been numerous 
occasions when small metallic objects had worked their way to 
the surface of the skin and then eroded out.  X-rays at this 
time revealed no residual metallic fragments and excellent 
function.

VA medical examination in January 1999 revealed the veteran's 
report of sustaining shrapnel wounds to the legs and back in 
1944.  The veteran related that he continued to have 
"bruised marks on the legs" and "holes" where shrapnel 
still emerged occasionally from his elbows and knees.  
Examination of the trunk and extremities (as further 
demonstrated in photographs contained within the record) 
revealed various senile keratoses and small "varrugas."  
Scars were found to be present on the right upper extremity 
from shrapnel wounds and on the dorsum of the left hand from 
a basic training bayonet wound.  A facial scar of 4.5 
centimeters was considered disfiguring and located on the 
right buccal region, nearing the upper right labial fold and 
perinasal fold.  A discolored brown tan oval scar was also 
noted on the superficial right lateral aspect of the 
olecranon process.  On the posterior superficial aspect of 
the right lower extremity near the lateral head of the 
gastrocnemius was a circular, slightly sunken scar of 
approximately .4 centimeters in diameter, and another scar 
was located on the left lower extremity near the lateral head 
of the gastrocnemius with a third on the posterior aspect of 
the left knee.  Three scars were also observed on the 
pretibial region of the right lower extremity of 
approximately 2 to 3 centimeters in length.  Another 
longitudinal scar was found on the lower left extremity with 
a length of 4.5 centimeters.

The diagnosis included multiple scar residuals of shrapnel 
wounds to back and legs and facial scar-disfiguring residual 
of shrapnel wound.  In the examiner's discussion, the 
examiner commented that the veteran's shrapnel wounds had 
been more of a nuisance and bother to him but functionally 
had not interfered in his active life.  This was considered 
to be due to the veteran's superb attitude toward these 
injuries.  The examiner further noted that the veteran's 
ability to accept the deformity and disfigurement was typical 
of World War II veterans and considered noteworthy.  

At the veteran's VA psychiatric examination in July 1999, the 
veteran noted a history of suffering shrapnel wounds in 
service to the back, legs, and chest.


Rating Criteria and Analysis

The veteran's residuals of shrapnel wounds to the legs were 
initially evaluated in February 1999 as noncompensable under 
38 C.F.R. § 4.118, Diagnostic Code 7805 which rates scars 
based on the limitation of function on the part affected, and 
recent examination not only continues to demonstrate 
excellent function, but also no objective evidence of pain 
associated with any scar on the legs and no evidence of 
muscle injury as to either leg pursuant to 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 or 5312.  Diagnostic Code 5311 pertains 
to Muscle Group (MG) XI, and the involvement of muscles which 
include the gastrocnemius, whose function is noted as 
propulsion and plantar flexion of the foot, and Diagnostic 
Code 5312 pertains to MG XII, and the involvement of muscles 
which include the anterior muscles of the legs.  The 
disability ratings for slight, moderate, moderately severe, 
and severe MG XI and XII disabilities are noncompensable, 10, 
20, and 30 respectively.  38 C.F.R. § 4.73, Diagnostic Codes 
5311, 5312.

Muscle injuries in the same anatomical region will not be 
combined, but instead, the rating for the major group will be 
elevated from moderate to moderately severe, or from 
moderately severe to severe, according to the severity of the 
aggregate impairment of function of the extremity.  38 C.F.R. 
§ 4.55.

Objective findings of a moderate disability include (1) some 
loss of deep fascia or muscle substance, or some impairment 
of muscle tonus; and (2) loss of power or lowered threshold 
of fatigue when compared to the sound side.  Moreover, 
objective findings of a moderately severe disability include 
the following: entrance and (if present) exit scars which 
indicated the track of a missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles in 
comparison to the sound side; and tests of strength and 
endurance in comparison to the sound side demonstrate 
positive evidence of impairment.  38 C.F.R. § 4.56.

Furthermore, objective findings of a severe disability 
include the following: ragged, depressed, and adherent scars 
that indicate wide damage to the muscle groups in the missile 
track; palpation shows loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; muscles 
swell and harden abnormally in contraction; and tests of 
strength, endurance, or coordinated movements in comparison 
to the corresponding muscles of the uninjured side indicate 
severe impairment of function.  38 C.F.R. § 4.56.

If present, the following are also signs of severe muscle 
disability:  (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of a scar to one of the 
long bones, scapula, pelvic bones, sacrum, or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where the bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
tract of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; and (7) induration 
or atrophy of an entire muscle.  38 C.F.R. § 4.56.

38 C.F.R. § 4.118, Diagnostic Code 7803 provides a 10 percent 
evaluation for a poorly nourished superficial scars with 
repeated ulceration.  A 10 percent evaluation is warranted 
for a superficial, tender and painful scar on objective 
demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804.  
Other scars may be rated based on the limitation of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Code 7805.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999, hereafter "the Court") has held that where a 
Diagnostic Code is not predicated on limited range of motion 
alone, the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000), 
with respect to pain, do not apply.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  Most of the Diagnostic Codes under 
which the instant disability is rated are not predicated on 
range of motion alone.  Moreover, it has been held that even 
when the Board erred in failing to consider function loss due 
to pain, if it did so when the current rating was the maximum 
rating available for limitation of motion, remand was not 
appropriate.  Johnston v. Brown, 10 Vet. App. 80 (1997).  For 
reasons set forth below, however, even assuming that the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are applicable, it 
could not change the outcome in this matter.

As was noted above, although the veteran indicated at the 
time of his October 1998 VA examination that there had been 
numerous occasions when small metallic objects had gradually 
worked their way to the surface of the skin and then eroded 
out, X-rays at this time were interpreted to reveal no 
residual metallic fragments and excellent function.  

In addition, although subsequent VA examination in January 
1999 revealed that the veteran again reported that he 
continued to have "bruised marks on the legs" and "holes" 
where shrapnel still emerged occasionally from his elbows and 
knees, and examination of the extremities revealed a 
circular, slightly sunken scar of approximately .4 
centimeters in diameter on the posterior superficial aspect 
of the right lower extremity near the lateral head of the 
gastrocnemius, another scar located on the left lower 
extremity near the lateral head of the gastrocnemius with a 
third on the posterior aspect of the left knee, three scars 
on the pretibial region of the right lower extremity of 
approximately 2 to 3 centimeters in length, and another 
longitudinal scar on the lower left extremity with a length 
of 4.5 centimeters, none of these scars were noted to limit 
function or to be painful and/or tender, and, in fact, were 
noted by the examiner to have been more of a nuisance and 
bother to the veteran than an interference functionally.

Moreover, the record reveals that there is no current finding 
of any atrophy, muscle hernia, adhesion, or bone, joint or 
nerve damage with respect to the veteran's residuals of 
shrapnel wounds to the legs.  

The objective evidence required for a finding of moderate 
injury under the criteria for muscle injuries (some loss of 
deep fascia or muscle substance, or some impairment of muscle 
tonus; and loss of power or lowered threshold of fatigue when 
compared to the sound side) is not demonstrated.  
Consequently, the Board must find that the veteran's current 
residuals of shrapnel wounds to the legs do not more nearly 
approximate moderate disability under 38 C.F.R. § 4.73, 
Diagnostic Codes 5311 or 5312.  38 C.F.R. § 4.7.  Clearly, 
the veteran's residuals of shrapnel wounds to the legs do not 
meet the type of criteria required for a moderately severe or 
severe evaluation under the criteria for muscle injuries.

The Board also notes that as the veteran's scars of the lower 
extremities have not been shown by medical evidence to be 
poorly nourished with repeated ulceration, superficial, 
tender and painful based on objective demonstration, or to 
affect a joint, entitlement is also not warranted for a 
compensable rating under either 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804 or 7805.  In addition, since there have been 
no findings of any neurologic deficit as to this disability, 
consideration for an increased rating based on nerve damage 
under 38 C.F.R. § 4.124a, Diagnostic Codes 8000-8914 (2000) 
is also not warranted.


II.  Entitlement to an Evaluation in Excess of 10 percent for 
PTSD

Background

The Board initially finds that this claim has also been 
adequately developed pursuant to the VCAA.  

A review of the history of this disability shows that the 
veteran was originally granted service connection for PTSD, 
evaluated as 10 percent disabling, in a rating decision of 
January 2000, based on July 1999 VA psychiatric examination.  

VA psychiatric examination in July 1999 revealed the 
veteran's history of combat service during World War II, 
which included exposure to incoming artillery and the 
witnessing of fellow service members being killed or 
seriously injured.  The veteran reported recurrent "weird" 
dreams of his military experiences that awakened him 
periodically so that a full night's sleep was difficult.  The 
veteran further reported flashbacks of artillery blasts 
becoming closer and closer, and of being held down while 
undergoing a spinal tap at a hospital during service.  The 
veteran related that he would persistently avoid talking to 
anyone about his military experiences, was overly self-
centered, never really had any good friends since service, 
and experienced increased arousal and startle reaction.  

Mental status examination revealed that the veteran was fully 
oriented in all spheres and thought processes were logical, 
coherent and relevant.  There was no evidence of thought 
disorder, hallucinations or delusions, and speech was found 
to be somewhat increased in rate and tempo.  The examiner 
found the veteran to be self-reflective, noting that the 
veteran admitted to being self-centered and that he avoided 
discussing any of his wartime experiences.  The veteran 
described himself as having been a loner, and as not having 
made a close friend since service.  He further denied really 
intimate closeness with his spouse.  The veteran indicated 
that he had always worked hard to subdue problems with 
irritability or anger.  He did admit to difficulties with 
both falling and staying asleep.  

It was the examiner's impression that while the veteran 
displayed the full range of symptoms of PTSD, he had 
overwhelmed them by staying busy in life, and that he how 
stayed busy in retirement belonging to many organizations 
which he usually took a leadership position in, in order to 
stay very active.  

Based on the test data from the examination, the examiner 
concluded that it was reasonable to assume that the veteran 
was exhibiting psychological dysfunction of mild to moderate 
severity.  The examiner further commented that the veteran 
had spent a whole lifetime using tremendous suppression, 
denial and repression, and that although there was no 
evidence of a personality disorder, there were narcissistic, 
schizoid, or schizoidal features.  The diagnosis included 
chronic, mild PTSD with history of concussion in the military 
from bomb and mortar blasts and period of hospitalization.  
Psychosocial and environmental problems included difficulties 
with closeness with primary support group, and inability to 
make close friends.  It was also noted that the veteran had 
some problems with social environment and some occupational 
stress problems.  

A global assessment of functioning (GAF) scale score of 65 
was assigned for some mild to moderate symptoms with 
difficulty in social functioning, no real meaningful 
interpersonal relationships, hypervigilance with illusions, 
and no true friends.  GAF within the past year was also noted 
to be 65.  The examiner went on to comment that the veteran's 
wartime trauma had resulted in the development of PTSD.  Like 
many in that era, the veteran avoided discussion of his 
military experiences, but had still gone on to develop the 
symptoms meeting the PTSD criteria.  The examiner again noted 
that the level of disability was mild to moderate and was 
directly related to the veteran's experiences in the military 
during World War II.


Rating Criteria and Analysis

The veteran's service-connected PTSD has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.132, Diagnostic 
Code 9411 under the rating criteria for neuropsychiatric 
disabilities.  The criteria direct that a 10 percent 
evaluation is warranted if there is occupational and social 
impairment due to mild or transient symptoms with decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  38 C.F.R. Part 4, Codes 
9400 and 9411.

The applicable rating criteria permit a 30 percent rating for 
the veteran's disability where there is the following 
disability picture:

Occupational and social impairment 
with occasional decrease in work 
efficiency and intermittent periods 
of inability to perform occupational 
tasks (although generally 
functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, 
anxiety, suspiciousness, panic 
attacks (weekly or less often), 
chronic sleep impairment, mild 
memory loss (such as forgetting 
names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 50 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment 
with reduced reliability and 
productivity due to such symptoms 
as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g. retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
effective work and social 
relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 70 percent rating for the 
veteran's disability where there is the following disability 
picture:

Occupational and social impairment, 
with deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking, or 
mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or worklike setting); inability 
to establish and maintain effective 
relationships.


38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The rating criteria permit a 100 percent rating for the 
veteran's disability where there is the following disability 
picture:

Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; gross inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation or own 
name.

38 C.F.R. § 4.130, Diagnostic Code 9411, effective November 
7, 1996.

The Board's review of the results of the veteran's July 1999 
VA psychiatric examination demonstrates that while the 
veteran was found to be oriented in all spheres, to exhibit 
no evidence of a thought disorder, and able to repress 
feelings of irritability and anger, the veteran complained of 
significant sleep disturbance, inability to get close to 
others, continual avoidance of any discussion with respect to 
his military experiences and hypervigilance.  In addition, 
the examiner considered the veteran's symptoms to be mild to 
moderate and manifested by difficulty in social functioning, 
no real meaningful interpersonal relationships, 
hypervigilance with illusions, and no true friends.

Consequently, while the veteran may not currently exhibit all 
of the criteria required for a 30 percent evaluation, giving 
the veteran the benefit of the doubt, the Board finds that 
the veteran's chronic sleep impairment and lack of meaningful 
interpersonal relationships, more nearly approximates the 
next higher rating of 30 percent, i.e., occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events) under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  38 C.F.R. § 4.7.  The Board further 
finds that the veteran's PTSD is not manifested by the type 
of occupational and/or social impairment warranted for a 
rating higher than 30 percent.  While the ratings of 50 and 
70 percent may apply with difficulty in establishing and 
maintaining effective relationships, the remaining criteria 
for these evaluations are not demonstrated by current 
findings, and this criterion has already been taken into 
account to justify a 30 percent evaluation.  Total 
occupational and/or social impairment is clearly not 
indicated.  

In reaching this conclusion, the Board notes the appellant's 
actual work record (with due regard to consideration for the 
ability of the individual claimant to overcome impairment) 
and the examiner's assessments of the impact of the signs and 
symptoms of the service-connected disorder on his industrial 
adaptability in the GAF scores, which equate to at best a 
moderate level.  While the appellant's self-assessment that 
he is more severely disabled is noted, the Board finds this 
opinion to be of far less probative value than that of the 
clinician.

In conclusion, the Board finds that the overall degree of 
functional impairment produced by the veteran's disability is 
within the range contemplated by the newly assigned 30 
percent evaluation.  Nothing in this decision precludes the 
veteran from applying for an increased rating in the future 
should his symptoms increase in severity.


ORDER

Entitlement to a compensable rating for residuals of shrapnel 
wounds to the legs is denied.

A 30 percent rating is granted for PTSD, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.


REMAND

With respect to the issues of entitlement to service 
connection for spinal meningitis and hypertension and 
emphysema due to nicotine dependence, the Board finds that 
pursuant to the recently enacted VCAA, October 1998 elevated 
blood pressure readings, reports of mild dyspnea with 
exertion, and diagnosis of spinal meningitis which noted some 
stiffness in the veteran's neck, occasional headache, and 
some positional dizziness with objective factors including 
mild reduction in the range of motion of the neck, require 
that these issues be remanded for the purpose of affording 
the veteran with new VA medical examinations to ascertain the 
degree of medical probability that any disorder associated 
with these symptoms is connected to service, a period of one 
year following service, or to service-connected disability.  
While legislation was also enacted which effectively 
prohibits service connection of disability on the basis that 
such resulted from disease or injury attributable to the use 
of tobacco products during a veteran's period of active 
service [to be codified as 38 U.S.C. § 1103], this law is 
effective only as to claims filed after June 9, 1998, and the 
veteran's claim was filed in October 1997.  

Clearly, the current record is not sufficient to make a 
decision on the claims as there has been no competent medical 
evidence to link current disability to service and the 
veteran's lay assertions of medical causation are not 
competent to establish a relationship between service and the 
types of disabilities at issue here.

As was indicated previously, the Board has noted that in 
addition to claiming service connection for hypertension as 
secondary to nicotine dependence, the veteran's has also 
claimed this disability as secondary to service-connected 
PTSD.  The record does not reflect that the RO has yet 
adjudicated this issue and it should therefore do so 
following the development requested in this remand.  

The VCAA contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The salient features of the new 
statutory provisions (and where they will be codified in 
title 38 United States Code) may be summarized as imposing 
the following obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).

(8) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be asked to 
identify any sources of recent pertinent 
treatment for hypertension, emphysema, 
spinal meningitis, and any psychiatric 
disorder.  After obtaining any necessary 
authorization, the RO should obtain any 
records not already of record and 
associate those records with the claims 
folder.

3.  The veteran should also be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
psychiatric disorder.  All indicated 
studies must be conducted.  The claims 
file, or copies of pertinent documents 
located therein, and a copy of this 
remand, must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  After the 
examination and review of the evidence 
in the claims folder, including service, 
VA, and private medical records, the 
physician should express opinions as to 
the following:

(a) Is there a current diagnosis of 
nicotine dependence?

(b) If there is a current diagnosis of 
nicotine dependence, what is the degree 
of medical probability that the veteran 
developed nicotine dependence in 
service?  If nicotine dependence was due 
to tobacco use in service, the physician 
should indicate how the diagnostic 
criteria for nicotine dependence were 
met.

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking, both in service and 
post service.  He or she should also 
specifically address the provisions of 
the Diagnostic and Statistical Manual, 
4th Edition (DSM-IV) in any report 
generated as a result of this remand.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale of the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  The veteran should then be afforded 
an examination by an appropriate 
specialist to determine the nature, 
status and etiology of any current 
hypertension, emphysema, and/or 
residuals of spinal meningitis.  All 
indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical 
records, the physician should express 
opinions as to the following:

(a) Is there a current diagnosis of 
hypertension, emphysema, and/or residuals 
of spinal meningitis?

(b) If there is a current diagnosis of 
hypertension, emphysema, and/or residuals 
of spinal meningitis, what is the degree 
of medical probability that any such 
disorder was incurred during active 
service?

(c) If there is a current diagnosis of 
hypertension or emphysema, what is the 
degree of medical probability that any 
such disorder was caused or aggravated by 
in-service tobacco use, as opposed to any 
tobacco use before or after service? What 
is the degree of medical probability that 
any such disorder was caused or 
aggravated by nicotine dependence which 
had its onset in service?

During the examination, the examiner 
should take a detailed history of the 
veteran's smoking before during and 
after service, and any other potential 
causes of emphysema and hypertension.

If the physician can not answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions 
reached and cite the evidence relied on 
or rejected in forming any opinion.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2000); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the 
RO should ensure that the requested 
examinations and required opinions are 
in compliance with this remand and if 
they are not, the RO should implement 
corrective procedures.

6.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the claims for 
service connection for residuals of 
spinal meningitis and hypertension and 
emphysema due to nicotine dependence, 
making sure to additionally adjudicate 
the issue of entitlement to service 
connection for hypertension as secondary 
to service-connected PTSD.  

7. Thereafter, the RO should again review 
the record.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
furnished a supplemental statement of the 
case, and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome as to this issue.  The appellant need take no action 
until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



